DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions. 
2.  Claims 1-20 are pending and have been examined herein.
Priority
3.  The present claims are entitled to priority to U.S. Application 14/581,225, filed on 23 December 2014. The subject matter of the present claims was presented in the originally filed claims of U.S. Application No. 14/581,225 (i.e. filed with the application on 23 December 2014).                      
	The present claims are not entitled to priority to parent applications 12/689,548, filed 19 January 2010, 11/701,686, filed 02 February 2007, or provisional application 60/764,420, filed 02 February 2007.
In particular, parent applications ‘548 and ‘686 and provisional application ‘420 do not disclose the broadly claimed methods comprising providing a sample of nucleic acids derived from a cell-free portion of a maternal blood sample that contains maternal and fetal DNA and selectively detecting preselected sequences on a first and second chromosome to obtain a first and second value and conducting a statistical analysis to analyze for aneuploidy using the first and second value and “one or more additional values for additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples.”
	The ‘548 and ‘686 applications (and provisional application ‘420) disclose that fetal DNA is shed from the placenta and mixes with the mother’s blood, such that 
Thus, parent applications ‘548, ‘686 and provisional application ‘420 teach detecting the risk of fetal chromosomal aneuploidy by performing methods in which a large number (e.g., 500 or 1000) discrete reaction samples are created from the mixture of cell-free maternal and fetal DNA and binary or simple multiple results are obtained for the target (preselected) sequences on the first and second chromosomes. However, the present claims do not include each of the limitations regarded as essential in the parent ‘548 and ‘686 applications (and provisional ‘420 application). There is no basis in parent applications ‘548, ‘686 and provisional application ‘420 for performing methods in which a single sample, as opposed to, e.g., 500 or 1,000 discrete samples, is used and any values are obtained, as opposed to binary values or “simple multiples” of 2 or 3.

The priority applications also do not disclose using any “one or more additional values” for any additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples. 
The priority applications do not provide basis for the negative limitation that the first and second values are “not based on separately determining contributions to the amount at the” first or second location from the maternal DNA and the fetal DNA. See MPEP 2173.05(i) which states:
“Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”

Herein, it does not appear that the originally filed ‘548 and ‘686 applications (and provisional ‘420 application) positively or negatively disclosed the concept of a separate determination of the amount of maternal and fetal DNA at the first and second location 
Further, the ‘548 and ‘686 priority applications (and provisional ‘420 application) do not appear to disclose “summing the values” for the sequences (claims 3, 14 and 19); statistical analysis that determines a ratio of any value for the first chromosome to a value for any one or more chromosomes including the second chromosome (claims 8, 12 and 18); or methods of performing any type of statistical analysis that takes into account the fraction of fetal DNA in the nucleic acids (claims 9, 13 and 20).
If Applicant maintains that priority applications ‘548 and ‘686 (and the ‘420 provisional application) provide basis for the claimed methods, then Applicant should point to specific teachings by paragraph or page and line number in these applications which provide support for each of the limitations recited in each of the claims.
Claim Rejections - 35 USC § 101
4.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between aneuploidy of a fetal chromosome and the quantity of a first and second target nucleic acid. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the step of “conducting a statistical analysis to analyze for aneuploidy.” Claims 6 and 17 recite that the statistical analysis comprises a 
Note that the use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
As stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Herein, the use of a generic computer to performing a generic statistical analysis, including a t-test, does not constitutes something more than an abstract idea. 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The 
 Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. Methods of obtaining blood samples and detecting target nucleic acids were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification (see, e.g., para [0008], [0010-0022], and [0031]).
See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Further, MPEP 2106.05(a) states that ”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984.
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 112 (a) - Enablement
5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of identifying a risk for an aneuploidy of a first chromosome of a fetus carried by a mother, the method comprising: a) providing a sample of nucleic acids derived from a cell-free portion of a maternal blood sample that contains a mixture of maternal and fetal DNA;
b) distributing the sample of nucleic acids into a plurality of at least 500 discrete reaction samples at discrete locations, to randomly provide individual reaction samples that contain a target sequence from a target chromosome and individual reaction samples that do not contain a target sequence from a target chromosome; c) at each discrete location, amplifying genomic DNA with multiple primers to multiple target sequences; and d) counting the number of amplified target sequences representing the first fetal 
does not reasonably provide enablement for the broadly claimed methods for identifying a risk for an aneuploidy on a first chromosome of a fetus by detecting, in a mixture of cell-free fetal and maternal DNA from a maternal blood sample, preselected sequences on a first and second chromosome and conducting any type of statistical analysis to analyze for aneuploidy of the first chromosome in the fetus using a first value, a second value and one or more additional values for additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.

The specification teaches:
“[0005] It is now recognized that fetal DNA sheds from the placenta and mixes with the mother's blood at fairly high levels--between 3% and 6% of DNA in the mother's blood is from the fetus. This observation has been used in conjunction with PCR assays for a variety of fetal genetic screens--gender, Rh, and thalassemia. However, the technique remains limited for two primary reasons: first, the PCR assays trade off sensitivity for specificity, making it difficult to identify particular mutations, and second, the most common genetic disorder, Down Syndrome, is a chromosomal trisomy and therefore cannot be detected by conventional PCR in a mixed sample.
 [0006] It has now been found that these problems can be solved by quantitative examination of large numbers of chromosome samples through the use of highly scalable techniques. This approach is termed here "digital analysis," and involves the separation of the extracted genomic material into discrete units so that the detection of a target sequence (e.g., chromosome 21) may be simply quantified as binary (0, 1) or simple multiples, 2, 3, etc… Described below is an invention whereby digital PCR can be applied to noninvasive fetal diagnostics in order to detect fetal mutations with specificity and sensitivity beyond what is possible with conventional PCR analysis.

[0024]…In order to distinguish random variation from fetal results, a large number of reactions are run, and statistical methods are applied to the results. 

[0025] The genetic material thus obtained is distributed into discrete samples, where each sample will contain, on average not more than about one target sequence per sample. The average of one target sequence means that, for practical reasons, the sample will contain, preferably 0.1 to 0.8 genome equivalents per discrete sample, ideally 0.5 genome equivalent per sample.”

However, only claim 7 recites (generically) that the detection method comprises a digital PCR assay.

The specification does not provide sufficient guidance as to how to practice the broadly claimed methods.
The specification provides a single example in which genomic DNA extracted from a normal human cell line was combined with genomic DNA from a Down Syndrome cell line (trisomy 21), digital PCR was performed and the results were analyzed in a Student’s T-test. It is reported that “Even at the lowest concentration used (30%) and with only 10 panels analyzed, statistical analysis showed the feasibility of the present method” (para [0167]).
No examples are provided in which a mixture of cell-free maternal and fetal DNA from naturally occurring maternal blood sample (i.e., a mixture that contains 3-6% of fetal DNA relative to maternal DNA) is analyzed using the broadly claimed methods and aneuploidy of a fetal chromosome is detected.
Further, the specification does not teach how to detect aneuploidy of a first fetal chromosome per se by detecting only a single target nucleic acid on the first chromosome. The teachings in the specification indicate that multiple target sequences on each of the first and second chromosomes must be detected in order to detect aneuploidy of a first chromosome (as recited, e.g., in claim 10). Detection of change in value / copy number of only a single target sequence, or target sequences adjacent to one another, may be indicative of a copy number change of a gene or fragment of a 
The specification provides guidance as to the statistical analysis of a Student T-test to be used to analyze the data obtained using digital PCR. However, the specification does not provide sufficient guidance as to the type of statistical analysis to be conducted using the first value, second value and one or more additional values for any additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples that contain mixtures of maternal and fetal DNA in methods in which a single reaction sample is analyzed to obtain the first and second (and additional) values. 
Regarding claims 9, 13 and 20, the specification teaches methods that enrich for fetal nucleic acids in the mixture of cell-free fetal and maternal nucleic acids. However, the specification does not provide any specific guidance as to how the statistical analysis should be modified to take into account the fraction level of fetal DNA in the sample of nucleic acids.
35 USC 112 first paragraph requires that the invention is enabled at the time the invention is made. "[T]o be enabling, the specification.., must teach those skilled in the art how to make and use the full scope of the claimed invention without 'undue experimentation.'" Wright, 999 F.2d at 1561, 27 USPQ2d at 1513 (emphasis added), quoted in Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2    1001, 1004 (Fed. Cir. 1997). Thus, "there must be sufficient disclosure, either through illustrative examples or terminology, to teach those of ordinary skill how to make and how to use the invention as broadly as it is claimed." In re Vaeck, 947 F.2d 488, 496 & 
Herein, the disclosure does not provide sufficient teachings to enable the person of ordinary skill in the art to make and use the invention as it is broadly claimed.
The unpredictability in the art is supported by the teachings of the present co-inventor Fan, C. (2011. “Molecular Counting: from Noninvasive Prenatal Diagnostics to Whole-Genome Haplotyping” Thesis Dissertation. 186 pages, available via URL: < //stacks.stanford.edu/file/druid:cw095xw9265/thesisfinal-augmented.pdf>) which states (p. 37-38):
While little DNA materials were required to diagnose trisomy in purely aneuploid samples with digital PCR, the diagnosis of trisomy in mixtures of aneuploid and diploid DNA, such as in maternal plasma, remains a challenge. This is because the sampling requirement for the counting approach increases with the inverse power of the fetal DNA fraction. As a result, the throughput of the counting has to be increased considerably and the volume of blood required per patient for the measurement would be substantial.
At the time of the work, the Digital Array had ∼9000 chambers. Therefore, multiple arrays had to be used per patient sample to count sufficient number of molecules for each target. Since the time of the work, the capacity of the Digital Array has increased by four fold. Other forms of digital PCR, such as those utilizing microfluidic droplets that enable counting of millions of amplicons in a single experiment, have emerged [82]. The ability to detect multiple fluorophores would also enable the reduction in sampling requirement through the BAB assay. Thus, the problem associated with the dynamic range of the counting platform can potentially be overcome.
The major obstacle, however, lies in the availability of plasma DNA. Preliminary
data showed that there is on average only ∼660 copies of unique sequence per milliliter
of plasma. Thus, a large volume of blood draw would be required to obtain sufficient
number of molecules for counting if only one amplicon is targeted per chromosome.
This is not practical. A solution would be to target multiple loci per chromosome. Yet multiplex PCR assays are difficult to design due to the interaction of multiple primers in a reaction, not to mention that one target in a BAB assay requires three sets of primers and probes.

Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Furthermore, the Court in Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.
Double Patenting
6. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1-14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-14 of prior U.S. Patent No. 10,072,295. This is a statutory double patenting rejection.
7. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10072295. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘295 are both inclusive of methods for identifying a risk for an aneuploidy on a first chromosome of a fetus carried by a mother, the method comprising:  a) providing a sample of nucleic acids derived from a cell-free portion of a maternal blood sample, wherein said sample contains a mixture of maternal and fetal DNA; b) selectively detecting preselected sequences on at least a first and second chromosome using probes to preselected locations on the first and second chromosomes of a first location on the first chromosome (see, in particular, claims 4, 10 
i) includes a contribution from detection of the maternal DNA and the fetal DNA, and
ii) is not based on separately determining contributions to the amount at the first location from the maternal DNA and the fetal DNA; d) determining a second value for an amount of a second preselected sequence representing a second location on the second chromosome, wherein the second value: i) includes a contribution from detection of the maternal DNA and the fetal DNA; and ii) is not based on separately determining contributions to the amount at the second location from the maternal DNA and the fetal DNA; and e) conducting a statistical analysis to analyze for aneuploidy of the first chromosome in the fetus using the first value, the second value, and one or more additional values for additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples that contain mixtures of maternal and fetal DNA.
	Regarding present claim 16, the claims of ‘295 (e.g., claim 2) further include a) determining a third value for an amount of a third preselected sequence at a third location on a third chromosome, wherein the third value :i) includes a contribution from detection of the maternal DNA and the fetal DNA; and ii) is not based on separately determining contributions to the amount at the second location from the maternal DNA and the fetal DNA; and b) conducting the statistical analysis to analyze for aneuploidy of the first chromosome in the fetus using the first value, the second value, and the third value.
	Regarding present claim 17, the claims of ‘295 (e.g., claim 6) further recite that the statistical analysis comprises a T-test.

	Regarding present claim 19, the claims of ‘295 (e.g., claims 5, 14 and 23) teach that the method comprises summing the values for the preselected sequences on the first chromosome to obtain the value for the first chromosome.
Regarding present claim 20, the claims of ‘295 (e.g. claim 9) recite that conducting the statistical analysis further comprises taking into account the fraction level of fetal DNA in the sample of nucleic acids.8. Claims 1-5, 7-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9441273 in view of Dhallan (PGPUB 2004/0137470; cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘273 are both inclusive of methods for identifying a risk for an aneuploidy on a first chromosome of a fetus carried by a mother, the method comprising:  a) providing a sample of nucleic acids derived from a cell-free portion of a maternal blood sample, wherein said sample contains a mixture of maternal and fetal DNA; b) detecting preselected / target sequences on at least a first and second 
Regarding “ii)” in the present claims, the method claimed in ‘273 does not require (and thereby is not based on) separately determining contributions to the amount at the first location and second location from the maternal DNA and the fetal DNA. 
The claims of ‘273 do not recite conducting a statistical analysis to analyze for aneuploidy of the first chromosome in the fetus using the first value, the second value, and one or more additional values for additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples that contain mixtures of maternal and fetal DNA.
However, the claims of ‘273 do recite amplifying and detecting multiple target sequences on each of the chromosomes (e.g., claim 8 of ‘273) – i.e., obtaining a third value for additional maternal blood samples that contain mixtures of maternal and fetal DNA.
Further, Dhallan teaches performing a statistical analysis to analyze a first target sequence on a first chromosome presumed to be aneuploid in the fetus and a second target sequence on a second chromosome that is presumed to be euploid in the fetus 
Accordingly, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘273 so as to have included a step of conducting a statistical analysis using the first value (of the amount of target nucleic acid on a first chromosome) and a second value (of the amount of target nucleic acid on a second, control chromosome), as well as one or more additional values for additional target sequences, including target sequences on the first or different chromosomes. One would have been motivated to have done so because this would have provided an effective means for detecting fetal aneuploidy based on the detection of difference in the amount of the first value, as compared to the amounts of the control second and third values.	
	Regarding present claims 4, 10-16 and 18-20 and the recitations therein of using a probe to detect the preselected / target sequences, the claims of ‘273 (e.g., claims 14 and 21) recite “detecting target DNA sequences in the genomic DNA by contacting the genomic DNA at each discrete location with oligonucleotide probes that become fluorescent upon binding to target DNA sequences in the genomic DNA.”

However, as discussed above, Dhallan teaches determining the amount of multiple target sequences at multiple positions on the first chromosome. Dhallan (para [0368] teaches:
“In another embodiment, the ratio of alleles at a heterozygous locus of interest on a chromosome is summed and compared to the ratio of alleles at a heterozygous locus of interest on a different chromosome. In a preferred embodiment, the ratio of alleles at multiple heterozygous loci of interest on a chromosome is summed and compared to the ratio of alleles at multiple heterozygous loci of interest on a different chromosome. The ratio obtained from SNP 1, SNP 2, SNP 3, SNP 4, etc. on chromosome 1 can be summed. This ratio can then be compared to the ratio obtained from SNP A, SNP B, SNP C, SNP D, etc.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed statistical analysis step in the method of ‘273 by summing the amounts / values for the target sequences on the first chromosome to obtain the first value since Dhallan teaches to sum the amounts of the different target sequences on the first and second chromosome and then make a comparison between these sums. 
Regarding present claims 8, 12, and 18, the claims of ‘273 do not recite a method wherein the statistical analysis comprises comparing a) the ratio for the value for the first chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from detection reactions on the maternal blood sample being tested; and b) the ratio for the value for the chromosome to a value 
However, Dhallan teaches that the method is applicable to quantifying the relative amounts of alleles at a heterozygous locus of interest (paras [0042] and [0045-0047]).  It is stated that the chromosomal abnormality can be determined by sequencing or PCR or DNA microarray analysis, wherein the ratio of alleles is determined to quantify the alleles of a chromosome of interest (para [0043], [0045-0047] and [0084]). Dhallan states “The method comprises determining the sequence of alleles of a locus of interest, and quantitating a ratio for the alleles at the locus of interest, wherein the ratio indicates the presence or absence of a chromosomal abnormality” (see abstract).
Dhallan (para [0382-0383]) further states:
       If at SNP A, the mother is homozygous A/A, and the fetus is heterozygous A/G, then the ratio of A:G can be used to detect chromosomal abnormalities. If the fetal DNA is fifty percent (50%) of the DNA in the maternal blood, then at SNP A where the maternal nucleotide is an adenine and the other nucleotide is a guanine, one would expect the ratio of adenine (two adenines from the maternal template DNA and one from the fetal template DNA) to guanine (from the fetal template DNA) to be 25:75 or 0.33. However, if the fetus has a trisomy of this particular chromosome, and the additional chromosome is contributed by the mother, and thus an additional adenine nucleotide is present, then one would expect the ratio of 0.25 (50 (G)/(2*50 maternal A+2*50 fetal A). Thus, there is a difference of 8% between the ratio obtained from a chromosome present in two copies, and a chromosome present in a trisomy condition. On the other hand, if the additional chromosome is contributed by the father, and thus, an additional guanine is present, then one would expect the ratio of 0.66 (2*50 for G fetal allele/(2*50 maternal A allele+50 for fetal A allele).       However, if the fetal DNA is 40% of the DNA in the maternal blood, the expected ratio without a trisomy is 0.25 (40 for fetal G allele/2*60 for maternal A allele+1*60 for fetal A allele). If the fetus has a trisomy, and the additional chromosome is provided by the mother, the expected ratio would be 0.20 (40 for fetal G allele/(2*60 for maternal A allele+2*40 for fetal A allele). A 5% difference between the ratios obtained from a chromosome present in two copies and a chromosome present in the trisomy condition is detected. 

Similarly, at para [0386 and 0838] Dhallan states:

[0386] For example, assuming 40% fetal DNA in the sample from the pregnant female, the ratio of the alleles at a heterozygous locus of interest on chromosome 1 will be 0.25 (40 for fetal G allele/(2*60 for maternal A allele+40 for fetal A allele). Likewise, the ratio of alleles at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.25. However, in a fetus with trisomy 21 where the additional chromosome is contributed by the mother, the nucleotides at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.20 (40 for fetal G allele/(60*2 for maternal A allele+40*2 for fetal A allele). By contrast, the ratio for chromosome 1 will remain at 0.25, and thus the 5% difference in ratios will signify an additional chromosome. One to tens to hundreds to thousands of loci of interest can be analyzed. [0388] The ratio of the alleles at the loci of interest can be used to determine the presence or absence of a chromosomal abnormality. The template DNA from the sample from the pregnant female contains both maternal template DNA and fetal template DNA. There are 3 possibilities at each SNP for either the maternal template DNA or the fetal template DNA: heterozygous, homozygous for allele 1, or homozygous for allele 2. The possible nucleotide ratios for a SNP that is either an adenine or a guanine are shown in Table II. The ratios presented in Table II are calculated with the fetal DNA at 50% of the DNA in the sample from the pregnant female. 


Thus, Dhallan teaches the ratio of the values for the first and second target sequences in the first and second chromosomes in the mixture of maternal and fetal DNA obtained from the maternal cell free nucleic acid sample. 
Dhallan also states that “[2149] This analysis is assisted by knowledge of the expected ratio of one allele to the other allele at each SNP.” Dhallan goes on to teach the isolation and analysis of both plasma and “maternal cells” from maternal blood samples (e.g., para [2162] and [2164]); and detection of homozygous SNPs in maternal DNA (para [2166]). Dhallan teaches:
“[2197] The process for genotyping the SNPS with the DNA isolated from the individual with Down syndrome was as described for the maternal DNA. The heterozygous SNPs were identified.
[2198] SNPs that were homozygous for the maternal DNA and heterozygous for the DNA isolated from the individual with Down syndrome were further analyzed using samples that contained mixtures of maternal DNA and Down syndrome DNA.”

In view of these teachings of Dhallan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘273 so as to have performed the statistical analysis by comparing a) the ratio for the value for the first chromosome to the value for the second (control) chromosome, wherein the values are derived from detection reactions on the maternal plasma or serum sample being tested; and b) the ratio for the value for the chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from an analysis of maternal cell sample. One would have been motivated to have done so because Dhallan teaches that the maternal cell sample will provide information regarding the occurrence of homozygous or heterozygous alleles in the maternal genome and thereby can be used to aid in determining when the ratio of the value of the first target sequence on the first chromosome to the ratio of the value of the second target sequence on the second (control) chromosome in the mixture of fetal and maternal DNA is indicative of aneuploidy at the first chromosome of the fetus. 	Regarding present claims 9, 13 and 20, the claims of ‘273 do not recite performing a statistical analysis that takes into consideration the fraction of fetal DNA in the sample 
However, Dhallan teaches the possible fractions of the amount of fetal DNA in the sample comprising the mixture of fetal and maternal cell-free nucleic acids (e.g., para [0088]). Dhallan teaches calculating the percentage of fetal DNA in the maternal plasma samples (para [2257]. Dhallan states:
[2260]  The average percentage of free fetal DNA for the 69 samples analyzed in the maternal blood was 33.6%. Lo et al. reported fetal DNA concentrations of 3.4% in woman in late first to mid-second trimester, which was the gestational age of the 
[2261] While the calculated percentage of fetal DNA in maternal blood is impressive, it is also informative to examine the range of the percentages of fetal DNA observed in this study. About six percent of the women ({fraction (4/69)}) had 3.125% of free fetal DNA in the maternal blood, which was the lowest percentage of fetal DNA observed in this study. Another 10.2% of women had 6.25% fetal DNA, which represents a two-fold increase over the reported average in the literature. The total number of women who had less than 10% fetal DNA in the maternal blood was only 16.0%.
[2262] Fifty-eight percent of the women in this study had a percentage of fetal DNA of 25% or greater.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have practiced the method claimed in ‘273 by including a statistical analysis that takes into consideration the amount of fetal nucleic acid in the plasma or serum sample when performing the statistical analysis since Dhallan teaches calculating the percentage of fetal DNA in the maternal plasma or serum sample and teaches that there is variation in the percentage of fetal DNA present in maternal plasma and serum samples. Accordingly, one would have been motivated to have taken the fraction of fetal nucleic acids in the maternal plasma or serum sample into consideration in the statistical analysis so as to have ensured the accuracy of the method for detecting aneuploidy of a fetal chromosome. 
9. Claims 6 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9441273 in view of Dhallan (PGPUB 2004/0137470) and further in view of Mary-Huard et al (“Introduction to Statistical Methods for Microarray Data Analysis”. 2004. p. 1-71, available via URL: <www2(dot)agroparistech.fr/IMG/pdf/MPR04.pdf>).

However, Mary-Huard teaches the Student’s T-test and its use to determine the significance of differences between 2 results, particularly with respect to nucleic acid detection methods (p. 45-50). It is disclosed that the result of the T-test is expressed as the p-value – i.e., the probability that the results (e.g., the T-test values) occurred by chance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the particular statistical test of a Student’s t-test in the statistical analysis of Dhallan and thereby to have modified the method claimed in ‘273 by performing the statistical analysis of a Student’s T-test because this was a conventional means for determining the significance of the difference in results and would have provided an effective means for detecting differences in the copy number of target sequences on the first chromosome as compared to the second chromosome.
10. Claims 1-5, 7-16 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,888,017 in view of Dhallan (PGPUB 2004/0137470; cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims and the claims of ‘017 are both inclusive of methods for identifying a risk for an aneuploidy on a first chromosome of a fetus carried by a mother, the method comprising:  a) providing a sample of nucleic acids derived from a cell-free portion of a maternal blood sample, wherein said sample contains a mixture of maternal and fetal DNA; b) detecting preselected / target sequences on at least a first and second .
Regarding “ii)” in the present claims, the method claimed in ‘017 does not require (and thereby is not based on) separately determining contributions to the amount at the first location and second location from the maternal DNA and the fetal DNA. 
The claims of ‘017 do not recite conducting a statistical analysis to analyze for aneuploidy of the first chromosome in the fetus using the first value, the second value, and one or more additional values for additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples that contain mixtures of maternal and fetal DNA.
However, the claims of ‘017 do recite amplifying and detecting multiple target sequences on each of the chromosomes (e.g., claim 4 of ‘017) – i.e., obtaining a third value for additional maternal blood samples that contain mixtures of maternal and fetal DNA.
Further, Dhallan teaches performing a statistical analysis to analyze a first target sequence on a first chromosome presumed to be aneuploid in the fetus and a second 
Accordingly, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘017 so as to have included a step of conducting a statistical analysis using the first value (of the amount of target nucleic acid on a first chromosome) and a second value (of the amount of target nucleic acid on a second, control chromosome), as well as one or more additional values for additional target sequences, including target sequences on the first or different chromosomes. One would have been motivated to have done so because this would have provided an effective means for detecting fetal aneuploidy based on the detection of difference in the amount of the first value, as compared to the amounts of the control second and third values.	
	Regarding present claims 4, 10-16 and 18-20 and the recitations therein of using a probe to detect the preselected / target sequences, the claims of ‘017 include detecting target nucleic acids by performing hybridization using nucleic acids having a fluorescent label (i.e., probes; see, e.g., claim 5). 

However, as discussed above, Dhallan teaches determining the amount of multiple target sequences at multiple positions on the first chromosome. Dhallan (para [0368] teaches:
“In another embodiment, the ratio of alleles at a heterozygous locus of interest on a chromosome is summed and compared to the ratio of alleles at a heterozygous locus of interest on a different chromosome. In a preferred embodiment, the ratio of alleles at multiple heterozygous loci of interest on a chromosome is summed and compared to the ratio of alleles at multiple heterozygous loci of interest on a different chromosome. The ratio obtained from SNP 1, SNP 2, SNP 3, SNP 4, etc. on chromosome 1 can be summed. This ratio can then be compared to the ratio obtained from SNP A, SNP B, SNP C, SNP D, etc.


It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed statistical analysis step in the method of ‘017 by summing the amounts / values for the target sequences on the first chromosome to obtain the first value since Dhallan teaches to sum the amounts of the different target sequences on the first and second chromosome and then make a comparison between these sums. 
Regarding present claims 8, 12, and 18, the claims of ‘017 do not recite a method wherein the statistical analysis comprises comparing a) the ratio for the value for the first chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from detection reactions on the maternal blood sample being tested; and b) the ratio for the value for the chromosome to a value 
However, Dhallan teaches that the method is applicable to quantifying the relative amounts of alleles at a heterozygous locus of interest (paras [0042] and [0045-0047]).  It is stated that the chromosomal abnormality can be determined by sequencing or PCR or DNA microarray analysis, wherein the ratio of alleles is determined to quantify the alleles of a chromosome of interest (para [0043], [0045-0047] and [0084]). Dhallan states “The method comprises determining the sequence of alleles of a locus of interest, and quantitating a ratio for the alleles at the locus of interest, wherein the ratio indicates the presence or absence of a chromosomal abnormality” (see abstract).
Dhallan (para [0382-0383]) further states:
       If at SNP A, the mother is homozygous A/A, and the fetus is heterozygous A/G, then the ratio of A:G can be used to detect chromosomal abnormalities. If the fetal DNA is fifty percent (50%) of the DNA in the maternal blood, then at SNP A where the maternal nucleotide is an adenine and the other nucleotide is a guanine, one would expect the ratio of adenine (two adenines from the maternal template DNA and one from the fetal template DNA) to guanine (from the fetal template DNA) to be 25:75 or 0.33. However, if the fetus has a trisomy of this particular chromosome, and the additional chromosome is contributed by the mother, and thus an additional adenine nucleotide is present, then one would expect the ratio of 0.25 (50 (G)/(2*50 maternal A+2*50 fetal A). Thus, there is a difference of 8% between the ratio obtained from a chromosome present in two copies, and a chromosome present in a trisomy condition. On the other hand, if the additional chromosome is contributed by the father, and thus, an additional guanine is present, then one would expect the ratio of 0.66 (2*50 for G fetal allele/(2*50 maternal A allele+50 for fetal A allele).       However, if the fetal DNA is 40% of the DNA in the maternal blood, the expected ratio without a trisomy is 0.25 (40 for fetal G allele/2*60 for maternal A allele+1*60 for fetal A allele). If the fetus has a trisomy, and the additional chromosome is provided by the mother, the expected ratio would be 0.20 (40 for fetal G allele/(2*60 for maternal A allele+2*40 for fetal A allele). A 5% difference between the ratios obtained from a chromosome present in two copies and a chromosome present in the trisomy condition is detected. 

Similarly, at para [0386 and 0838] Dhallan states:

[0386] For example, assuming 40% fetal DNA in the sample from the pregnant female, the ratio of the alleles at a heterozygous locus of interest on chromosome 1 will be 0.25 (40 for fetal G allele/(2*60 for maternal A allele+40 for fetal A allele). Likewise, the ratio of alleles at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.25. However, in a fetus with trisomy 21 where the additional chromosome is contributed by the mother, the nucleotides at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.20 (40 for fetal G allele/(60*2 for maternal A allele+40*2 for fetal A allele). By contrast, the ratio for chromosome 1 will remain at 0.25, and thus the 5% difference in ratios will signify an additional chromosome. One to tens to hundreds to thousands of loci of interest can be analyzed. [0388] The ratio of the alleles at the loci of interest can be used to determine the presence or absence of a chromosomal abnormality. The template DNA from the sample from the pregnant female contains both maternal template DNA and fetal template DNA. There are 3 possibilities at each SNP for either the maternal template DNA or the fetal template DNA: heterozygous, homozygous for allele 1, or homozygous for allele 2. The possible nucleotide ratios for a SNP that is either an adenine or a guanine are shown in Table II. The ratios presented in Table II are calculated with the fetal DNA at 50% of the DNA in the sample from the pregnant female. 


Thus, Dhallan teaches the ratio of the values for the first and second target sequences in the first and second chromosomes in the mixture of maternal and fetal DNA obtained from the maternal cell free nucleic acid sample. 
Dhallan also states that “[2149] This analysis is assisted by knowledge of the expected ratio of one allele to the other allele at each SNP.” Dhallan goes on to teach the isolation and analysis of both plasma and “maternal cells” from maternal blood samples (e.g., para [2162] and [2164]); and detection of homozygous SNPs in maternal DNA (para [2166]). Dhallan teaches:
“[2197] The process for genotyping the SNPS with the DNA isolated from the individual with Down syndrome was as described for the maternal DNA. The heterozygous SNPs were identified.
[2198] SNPs that were homozygous for the maternal DNA and heterozygous for the DNA isolated from the individual with Down syndrome were further analyzed using samples that contained mixtures of maternal DNA and Down syndrome DNA.”

In view of these teachings of Dhallan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method claimed in ‘017 so as to have performed the statistical analysis by comparing a) the ratio for the value for the first chromosome to the value for the second (control) chromosome, wherein the values are derived from detection reactions on the maternal plasma or serum sample being tested; and b) the ratio for the value for the chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from an analysis of maternal cell sample. One would have been motivated to have done so because Dhallan teaches that the maternal cell sample will provide information regarding the occurrence of homozygous or heterozygous alleles in the maternal genome and thereby can be used to aid in determining when the ratio of the value of the first target sequence on the first chromosome to the ratio of the value of the second target sequence on the second (control) chromosome in the mixture of fetal and maternal DNA is indicative of aneuploidy at the first chromosome of the fetus. 	Regarding present claims 9, 13 and 20, the claims of ‘017 do not recite performing a statistical analysis that takes into consideration the fraction of fetal DNA in the sample 
However, Dhallan teaches the possible fractions of the amount of fetal DNA in the sample comprising the mixture of fetal and maternal cell-free nucleic acids (e.g., para [0088]). Dhallan teaches calculating the percentage of fetal DNA in the maternal plasma samples (para [2257]. Dhallan states:
[2260] The average percentage of free fetal DNA for the 69 samples analyzed in the maternal blood was 33.6%. Lo et al. reported fetal DNA concentrations of 3.4% in woman in late first to mid-second trimester, which was the gestational age of the 
[2261] While the calculated percentage of fetal DNA in maternal blood is impressive, it is also informative to examine the range of the percentages of fetal DNA observed in this study. About six percent of the women ({fraction (4/69)}) had 3.125% of free fetal DNA in the maternal blood, which was the lowest percentage of fetal DNA observed in this study. Another 10.2% of women had 6.25% fetal DNA, which represents a two-fold increase over the reported average in the literature. The total number of women who had less than 10% fetal DNA in the maternal blood was only 16.0%.
[2262] Fifty-eight percent of the women in this study had a percentage of fetal DNA of 25% or greater.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have practiced the method claimed in ‘017 by including a statistical analysis that takes into consideration the amount of fetal nucleic acid in the plasma or serum sample when performing the statistical analysis since Dhallan teaches calculating the percentage of fetal DNA in the maternal plasma or serum sample and teaches that there is variation in the percentage of fetal DNA present in maternal plasma and serum samples. Accordingly, one would have been motivated to have taken the fraction of fetal nucleic acids in the maternal plasma or serum sample into consideration in the statistical analysis so as to have ensured the accuracy of the method for detecting aneuploidy of a fetal chromosome.11. Claims 6 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 7,888,017 in view of Dhallan (PGPUB 2004/0137470; cited in the IDS) and further in view of Mary-Huard et al (“Introduction to Statistical Methods for Microarray Data Analysis”. 2004. p. 1-71, available via URL: <www2(dot)agroparistech.fr/IMG/pdf/MPR04.pdf>).

However, Mary-Huard teaches the Student’s T-test and its use to determine the significance of differences between 2 results, particularly with respect to nucleic acid detection methods (p. 45-50). It is disclosed that the result of the T-test is expressed as the p-value – i.e., the probability that the results (e.g., the T-test values) occurred by chance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the particular statistical test of a Student’s t-test in the statistical analysis of Dhallan and thereby to have modified the method claimed in ‘017 by performing the statistical analysis of a Student’s T-test because this was a conventional means for determining the significance of the difference in results and would have provided an effective means for detecting differences in the copy number of target sequences on the first chromosome as compared to the second chromosome.
Claim Rejections - 35 USC § 103
12. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 8-16 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan (PGPUB 2004/0137470; cited in the IDS).
Dhallan teaches a method for determining the risk of aneuploidy on first chromosome of a fetus carried by a mother by determining the number of copies of a fetal target nucleic acid in a mixture of maternal and fetal genetic material (para [0003] and [0431-0433]) comprising: providing a maternal blood sample (i.e., a plasma or serum sample) containing cell-free DNA that is a mixture of maternal and fetal DNA maternal and fetal genetic material (para [0044], [0075] and [0176]), distributing the maternal sample into discrete samples, each sample containing both fetal and maternal genetic material (paras [0262], [0276], [0298]); measuring the presence of target sequences in the discrete samples and analyzing the different discrete samples to distinguish different target sequences; determining the number of copies of the target fetal sequence by comparing the results obtained from a target sequence to those obtained from a control sequence known to the euploid, to thereby differentially detect 
In particular, Dhallan (para [0044]) states:
 “In some of these embodiments, the template DNA may be obtained from plasma or from serum from the blood. In these embodiments, the template DNA may include a mixture of maternal DNA and fetal DNA, and in one embodiment, prior to determining the sequence of alleles of a locus of interest from template DNA, maternal DNA is sequenced to identify a homozygous locus of interest, and the homozygous locus of interest is the locus of interest analyzed in the template DNA. In another embodiment, maternal DNA is sequenced to identify a heterozygous locus of interest, and the heterozygous locus of interest is the locus of interest analyzed in the template DNA.”

Further, at para [0371-0372] entitled “Detection of Fetal Chromosomal Abnormalities,” Dhallan states;
 As discussed above in the section entitled "DNA template," the template DNA can be obtained from a sample of a pregnant female, wherein the template DNA comprises maternal template DNA and fetal template DNA. In one embodiment, the template DNA is obtained from the blood of a pregnant female. In a preferred embodiment, the template DNA is obtained from the plasma or serum from the blood of a pregnant female.

Accordingly, since Dhallan teaches that the maternal sample comprises DNA present in a plasma or serum sample, and the sample necessarily comprises a mixture of maternal and fetal DNA.
Regarding steps b)-d) of claim 1, Dhallan teaches that the samples are contacted with a plurality of primers in a microtitre plate (see, for example, paras [0298] and [2557]), wherein the primers are specific for a fetal chromosome that is presumably euploid (e.g., chromosome 13 or 18; i.e., the “control sequence”) and primers that are specific for a fetal chromosome that is presumably aneuploidy (e.g., chromosome 21; i.e., “the other target sequence”) and amplifying the presumably aneuploid and euploid fetal target sequences (see, e.g., para [0378-0380] and [0385]).  Dhallan also teaches 
Further, regarding “i) of steps c) and d), since the values are obtained with the samples comprising a mixture of maternal and fetal DNA, the values include a contribution from detection of the maternal and fetal DNA.
Regarding “ii)” at steps c) and d), the method of Dhallan does not require (and thereby is not based on) separately determining contributions to the amount at the first location and second location from the maternal DNA and the fetal DNA to obtain the first and second values. 
Regarding step d), Dhallan teaches performing a statistical analysis to analyze a first target sequence on a first chromosome presumed to be aneuploid in the fetus and a second target sequence on a second chromosome that is presumed to be euploid in the fetus by contacting the discrete samples with nucleic acids that are specific for the 
(t)he percentage of fetal DNA present in the sample from the pregnant female can be calculated by determining the ratio of alleles at a heterozygous locus of interest on a chromosome that is not typically associated with a chromosomal abnormality. In a preferred embodiment, the ratio of alleles at multiple heterozygous loci of interest on a chromosome can be used to determine the percentage of fetal DNA. For example, chromosome 1, which is the largest chromosome in the human genome, can be used to determine the percentage of fetal DNA.  For example, suppose SNP X is homozygous at the maternal template DNA (A/A). At SNP X, the template DNA from the sample from the pregnant female, which can contain both fetal DNA and maternal DNA, is heterozygous (A/G). The nucleotide guanine represents the fetal DNA because at SNP X the mother is homozygous, and thus the guanine is attributed to the fetal DNA. The guanine at SNP X can be used to calculate the percentage of fetal DNA in the sample.  Alternatively, multiple loci of interest on two or more chromosomes can be examined to determine the percentage of fetal DNA. For example, multiple loci of interest can be examined on chromosomes 13, and 18 to determine the percentage of fetal DNA because organisms with chromosomal abnormalities at chromosome 13 and 18 are not viable. 

Regarding statistical analysis, it is stated that “Statistically significant deviation from the experimentally determined ratio indicates the presence of a chromosomal abnormality" (para [1111]). Dhallan teaches analyzing the data to ensure that it is statistically significant (e.g., para [1153-1154], [2205-2206], [2215], [2219-2220]).
Dhallan does not disclose as a single embodiment methods that detect aneuploidy at a first chromosome in a fetus by conducting a statistical analysis using the first value, the second value and one more additional values or additional samples of nucleic acids derived from cell-free portions of additional maternal blood samples that contain mixtures of maternal and fetal DNA.
However, as discussed above, Dhallan teaches detecting the amount of the first target sequence in a first chromosome (i.e., a first value) and the amount of a second target sequence in a second chromosome (i.e., the second value).

For instance, para [0384-0385] states:
In another embodiment, multiple loci of interest on multiple chromosomes can be examined. The ratios for the alleles at each heterozygous locus of interest on a chromosome can be summed and compared to the ratios for the alleles at each locus of interest on a different chromosome. The chromosomes that are compared can be of human origin, and include but are not limited to chromosomes 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, X, and Y. The ratio obtained from multiple chromosomes can be compared to the ratio obtained for a single chromosome or from multiple chromosomes. In one embodiment, one of the chromosomes used in the comparison can be chromosome 13, 15, 16; 18, 21, 22, X or Y. In a preferred embodiment, the ratios on chromosomes 13, 18, and 21 are compared. 


See also Example 14, wherein Dhallan specifically teaches:

[2152] Plasma isolated from blood of a pregnant female contains both maternal template DNA and fetal template DNA. As discussed above, fetal chromosomal abnormalities can be determined by analyzing SNPs wherein the maternal template DNA is homozygous and the template DNA obtained from the plasma displays a heterozygous pattern. 
[2153] For example, assume SNP X can either be adenine or guanine, and the maternal DNA for SNP X is homozygous for guanine. The labeling method described in Example 6 can be used to determine the sequence of the DNA in the plasma sample. If the plasma sample contains fetal DNA, which is heterozygous at SNP X, the following DNA molecules are expected after digestion with the type IIS restriction enzyme BsmF I, and the fill-in reaction with labeled ddGTP, unlabeled dATP, dTTP, and dCTP. Maternal Allele 1 5'GGGT G* 3'CCCAC T C A Maternal Allele 2 5'GGGT G* 3'CCCA C T C A Fetal Allele 1 5'GGGTG* 3'CCCACTCA Fetal Allele 2 5'GGGT AAG* 3'CCCATTCA [2154] Two signals are seen; one signal corresponds to the DNA molecules filled in with ddGTP at position one complementary to the overhang and the second signal corresponds to the DNA molecules filled in with ddGTP at position three complementary to the overhang. However, the maternal DNA is homozygous for guanine, which corresponds to the DNA molecules filled in at position one 


Thus, Dhallan suggests that a plurality of results are obtained from a first chromosome that is presumed to be euploid in the fetus and a second chromosome that is presumed to be aneuploid in the fetus, that the results from the presumed euploid and aneuploid chromosomes are compared and a statistically significant difference between the presumed euploid and presumed aneuploid chromosome indicates that the presumed aneuploid chromosome of the fetus is in fact aneuploid. Dhallan also states that “the ratio for the chromosome that is present in an abnormal copy number will differ from the ratio for the other chromosomes” (para [2156] cited above).
Accordingly, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Dhallan so as to have determined the risk for an aneuploidy on a first chromosome of a fetus by conducting a statistical analysis using the first value (of the amount of target nucleic acid on a first chromosome) and a second value (of the amount of target nucleic acid on a second, 
Regarding claims 3, and 10-14, Dhallan teaches determining the amount of multiple target sequences (i.e., multiple values) at different locations on the first and second chromosomes (e.g., para [0384-0385]).
Regarding claims 4, 10-16 and 18-20 and the recitation of detecting the preselected sequences using probes, Dhallan teaches that the target (i.e., preselected) sequences on the first and second chromosome may be detected and quantified using probes (e.g., para [0070], [2316-2317] and [2363]).
Regarding claims 5 and 19, as discussed above, Dhallan teaches determining the amount of multiple target sequences at multiple positions on the first chromosome. Dhallan does not specifically recite summing the amounts / values for the target sequences on the first chromosome to obtain the first value.
However, Dhallan (para [0368] teaches:
“In another embodiment, the ratio of alleles at a heterozygous locus of interest on a chromosome is summed and compared to the ratio of alleles at a heterozygous locus of interest on a different chromosome. In a preferred embodiment, the ratio of alleles at multiple heterozygous loci of interest on a chromosome is summed and compared to the ratio of alleles at multiple heterozygous loci of interest on a different chromosome. 
Thereby, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed the statistical analysis step in the method of Dhallan by summing the amounts / values for the target sequences on the first chromosome to obtain the first value since Dhallan teaches to sum the amounts of the different target sequences (e.g., SNPs) on the first and second chromosome and then make a comparison between these sums. 
Regarding claims 8, 12, and 18, Dhallan does not exemplify as a single embodiment a method wherein the statistical analysis comprises comparing a) the ratio for the value for the first chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from detection reactions on the maternal blood sample being tested; and b) the ratio for the value for the chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from an analysis of multiple other maternal samples.
However, Dhallan teaches that the method is applicable to quantifying the relative amounts of alleles at a heterozygous locus of interest (paras [0042] and [0045-0047]).  It is stated that the chromosomal abnormality can be determined by sequencing or PCR or DNA microarray analysis, wherein the ratio of alleles is determined to quantify the alleles of a chromosome of interest (para [0043], [0045-0047] and [0084]). Dhallan states “The method comprises determining the sequence of alleles of a locus of 
Dhallan (para [0382-0383]) further states:
       If at SNP A, the mother is homozygous A/A, and the fetus is heterozygous A/G, then the ratio of A:G can be used to detect chromosomal abnormalities. If the fetal DNA is fifty percent (50%) of the DNA in the maternal blood, then at SNP A where the maternal nucleotide is an adenine and the other nucleotide is a guanine, one would expect the ratio of adenine (two adenines from the maternal template DNA and one from the fetal template DNA) to guanine (from the fetal template DNA) to be 25:75 or 0.33. However, if the fetus has a trisomy of this particular chromosome, and the additional chromosome is contributed by the mother, and thus an additional adenine nucleotide is present, then one would expect the ratio of 0.25 (50 (G)/(2*50 maternal A+2*50 fetal A). Thus, there is a difference of 8% between the ratio obtained from a chromosome present in two copies, and a chromosome present in a trisomy condition. On the other hand, if the additional chromosome is contributed by the father, and thus, an additional guanine is present, then one would expect the ratio of 0.66 (2*50 for G fetal allele/(2*50 maternal A allele+50 for fetal A allele).       However, if the fetal DNA is 40% of the DNA in the maternal blood, the expected ratio without a trisomy is 0.25 (40 for fetal G allele/2*60 for maternal A allele+1*60 for fetal A allele). If the fetus has a trisomy, and the additional chromosome is provided by the mother, the expected ratio would be 0.20 (40 for fetal G allele/(2*60 for maternal A allele+2*40 for fetal A allele). A 5% difference between the ratios obtained from a chromosome present in two copies and a chromosome present in the trisomy condition is detected. 

Similarly, at para [0386 and 0838] Dhallan states:

[0386] For example, assuming 40% fetal DNA in the sample from the pregnant female, the ratio of the alleles at a heterozygous locus of interest on chromosome 1 will be 0.25 (40 for fetal G allele/(2*60 for maternal A allele+40 for fetal A allele). Likewise, the ratio of alleles at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.25. However, in a fetus with trisomy 21 where the additional chromosome is contributed by the mother, the nucleotides at a heterozygous locus of interest on chromosome 21 will be present in a ratio of 0.20 (40 for fetal G allele/(60*2 for maternal A allele+40*2 for fetal A allele). By contrast, the ratio for chromosome 1 will remain at 0.25, and thus the 5% difference in ratios will signify an additional chromosome. One to tens to hundreds to thousands of loci of interest can be analyzed. [0388] The ratio of the alleles at the loci of interest can be used to determine the presence or absence of a chromosomal abnormality. The template DNA from the sample from the pregnant female contains both maternal template DNA and fetal 


Thus, Dhallan teaches the ratio of the values for the first and second target sequences in the first and second chromosomes in the mixture of maternal and fetal DNA obtained from the maternal cell free nucleic acid sample. 
Dhallan also states that “[2149] This analysis is assisted by knowledge of the expected ratio of one allele to the other allele at each SNP.” Dhallan goes on to teach the isolation and analysis of both plasma and “maternal cells” from maternal blood samples (e.g., para [2162] and [2164]); and detection of homozygous SNPs in maternal DNA (para [2166]). Dhallan teaches:
“[2197] The process for genotyping the SNPS with the DNA isolated from the individual with Down syndrome was as described for the maternal DNA. The heterozygous SNPs were identified.
[2198] SNPs that were homozygous for the maternal DNA and heterozygous for the DNA isolated from the individual with Down syndrome were further analyzed using samples that contained mixtures of maternal DNA and Down syndrome DNA.”

In view of these teachings of Dhallan, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Dhallan so as to have performed the statistical analysis by comparing a) the ratio for the value for the first chromosome to the value for the second (control) chromosome, wherein the values are derived from detection reactions on the maternal plasma or serum sample being tested; and b) the ratio for the value for the chromosome to a value for one or more chromosomes, including the second chromosome, wherein the values are derived from an analysis of maternal cell sample. One would have been motivated 
[2260]  The average percentage of free fetal DNA for the 69 samples analyzed in the maternal blood was 33.6%. Lo et al. reported fetal DNA concentrations of 3.4% in woman in late first to mid-second trimester, which was the gestational age of the majority of women in this study. Thus, the addition of formalin led to approximately a ten-fold increase in the average percentage of fetal DNA.
[2261] While the calculated percentage of fetal DNA in maternal blood is impressive, it is also informative to examine the range of the percentages of fetal DNA observed in this study. About six percent of the women ({fraction (4/69)}) had 3.125% of free fetal DNA in the maternal blood, which was the lowest percentage of fetal DNA observed in this study. Another 10.2% of women had 6.25% fetal DNA, which represents a two-fold increase over the reported average in the literature. The total number of women who had less than 10% fetal DNA in the maternal blood was only 16.0%.
[2262] Fifty-eight percent of the women in this study had a percentage of fetal DNA of 25% or greater.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have practiced the method of Dhallan by taking into consideration the amount of fetal nucleic acid in the plasma or serum sample when . 
13. Claims 6 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan (PGPUB 2004/0137470; cited in the IDS) in view of Mary-Huard et al (“Introduction to Statistical Methods for Microarray Data Analysis”. 2004. p. 1-71, available via URL: <www2(dot)agroparistech.fr/IMG/pdf/MPR04.pdf>).
The teachings of Dhallan are presented above. In particular, Dhallan teaches determining the “p value” for the target nucleic acid / target SNP (e.g., para [1053], [1060-1061], [1067]). Dhallan does not teach that the statistical analysis comprises performing a T-test.
However, Mary-Huard teaches the Student’s T-test and its use to determine the significance of differences between 2 results, particularly with respect to nucleic acid detection methods (p. 45-50). It is disclosed that the result of the T-test is expressed as the p-value – i.e., the probability that the results (e.g., the T-test values) occurred by chance.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the particular statistical test of a Student’s t-test in the Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dhallan (PGPUB 2004/0137470; cited in the IDS) in view of Rava et al. (PGPUB 2012/0270739; cited in the IDS).
The teachings of Dhallan are presented above. 
As discussed above, Dhallan teaches detecting the target nucleic acids by performing PCR. Dhallan does not teach performing digital PCR.
However, Rava teaches methods for detecting aneuploidy of a fetal chromosome in a sample of maternal blood comprising a mixture of cell-free fetal and maternal DNA (see abstract). Rava teaches:
[0167] The method described herein employs next generation sequencing technologies (NGS), which allow multiple samples to be sequenced individually as genomic molecules (i.e. singleplex sequencing) or as pooled samples as indexed genomic molecules (i.e. multiplex sequencing) on a single sequencing run, and generate up to several hundred million reads of DNA sequences.

[0178] Other sequencing methods include digital PCR and sequencing by hybridization. Digital polymerase chain reaction (digital PCR or dPCR) can be used to directly identify and quantify nucleic acids in a sample. Digital PCR can be performed in an emulsion. Individual nucleic acids are separated, e.g., in a microfluidic chamber device, and each nucleic can is individually amplified by PCR. Nucleic acids can be separated such there is an average of approximately 0.5 nucleic acids/well, or not more than one nucleic acid/well. Different probes can be used to distinguish fetal alleles and maternal alleles. Alleles can be enumerated to determine copy number. In sequencing by hybridization, the hybridization comprises contacting the plurality of polynucleotide sequences with a plurality of polynucleotide probes, wherein each of the plurality of polynucleotide probes can be optionally tethered to a substrate. The substrate might be flat surface comprising an array of known nucleotide sequences. The pattern of hybridization to the array can be used to determine the polynucleotide sequences present in the sample. In other embodiments, each probe is tethered to a bead, e.g., a 

In view of the teachings of Rava, It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the method of Dhallan so as to have performed the detection of the target sequences using digital PCR. One would have been motivated to have done so because Rava teaches that digital PCR is an effective means for simultaneously sequencing and detecting the quantity of a large number of distinct target nucleic acid sequences in multiple samples and for distinguishing between fetal and maternal alleles as indicative of aneuploidy of a fetal chromosome.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634